In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1326
ROBERT LEE HOLLEMAN,
                                                  Plaintiff-Appellant,
                                 v.

DUSHAN ZATECKY, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Terre Haute Division.
          No. 2:16-cv-00305 — James R. Sweeney, II, Judge.
                     ____________________

   ARGUED NOVEMBER 6, 2019 — DECIDED MARCH 6, 2020
               ____________________

   Before EASTERBROOK, MANION, and BARRETT, Circuit
Judges.
    MANION, Circuit Judge. Robert Holleman is the quintessen-
tial jailhouse lawyer, and he has achieved notable success in
that role. Through prior lawsuits he has been awarded thou-
sands of dollars in damages. In late 2015, in response to Hol-
leman’s multitudinous lawsuits, grievances, and an interview
he provided to a local newspaper, the superintendent of
Pendleton Correctional Facility transferred Holleman to
2                                                   No. 19-1326

another prison. The question for us today is whether that
transfer violated Holleman’s clearly established right to be
free from retaliation for protected First Amendment activity,
such that his suit can overcome qualiﬁed immunity. We hold
it did not.
                      I.     Background
    Holleman was a prisoner at Pendleton Correctional Facil-
ity near Anderson, Indiana, from 2012 until November 2015.
He alleges he had approximately seven hours of access to the
law library weekly and was housed alone rather than sharing
space with a cellmate. He also worked as a law clerk for a time
while at Pendleton, helping other prisoners ﬁle lawsuits and
pursue legal remedies. He was highly eﬀective in this role. He
has also pursued litigation of his own over the years, gener-
ally claiming constitutionally inadequate conditions of con-
ﬁnement. Some of his lawsuits have been successful and at
least one resulted in a substantial monetary award.
    Holleman recounts a troubled history between himself
and the oﬃcials at Pendleton—speciﬁcally Dushan Zatecky,
the superintendent at Pendleton. Holleman alleges multiple
instances of retaliation against him spearheaded by Zatecky,
including being terminated from his law clerk position, re-
moved from preferential housing, placed in segregation, and
subjected to a sham investigation. None of these alleged in-
stances of retaliation forms the basis of the current retaliation
suit, but Holleman contends this history is necessary context
for his current claim.
   Regarding the current lawsuit, the Defendants concede
Holleman engaged in protected First Amendment activity on
three separate occasions in 2015. The ﬁrst occurred in March
No. 19-1326                                                             3

when Holleman ﬁled a lawsuit against the Defendants and
others due to cold conditions at Pendleton. Next, on October
11, Holleman contributed statements to a local newspaper for
an article about allegedly poor medical care provided to in-
mates at Pendleton. Finally, on October 14, Holleman ﬁled a
grievance alleging the nutritional value of the lunches pro-
vided at Pendleton was inadequate.
    Apparently Zatecky had heard enough from Holleman at
this point. On the same day Holleman ﬁled his grievance
about the lunch program, Zatecky sent an email to Defendant
Dick Brown, the superintendent at Wabash Valley Correc-
tional Facility, 1 asking if Brown would be willing to transfer
a prisoner to Pendleton in exchange for Holleman. According
to Zatecky’s own admission, the reason for the transfer was
because
          Holleman had written letters to various entities
          complaining of the conditions at Pendleton Cor-
          rectional Facility. With the multitude of com-
          plaints and grievances it became apparent, due
          to the age of the facility, 2 the only viable solu-
          tion was to transfer Oﬀender Holleman to a
          more modern facility.3




    1 Wabash Valley is located 30 miles south of Terra Haute, Indiana, and

is over 100 miles southwest of Pendleton.
    2 Pendleton was built circa 1922; Wabash Valley was built circa 1990.
At least two cell houses at Pendleton, however, were rebuilt after 1996.
    3   (Appendix of Plaintiff-Appellant at 31.)
4                                                  No. 19-1326

Zatecky claims to have believed Holleman would beneﬁt
from a change of scenery and that the transfer would be in
Holleman’s best interest.
    Brown agreed to transfer a prisoner from Wabash Valley
to Pendleton in exchange for Holleman. After being approved
by Defendant Michael Osburn, the Indiana Department of
Correction (“IDOC”) Regional Director, the transfer was com-
pleted and Holleman was transported to Wabash Valley on
November 20, 2015.
    Both Pendleton and Wabash Valley are maximum-security
facilities. Holleman was housed in the general population at
both prisons and subject to a similar level of restriction at
both. Even so, Holleman alleges four adverse consequences of
his transfer. First, he claims he witnessed more violence at
Wabash Valley than at Pendleton, though he alleges only 25
percent of incidents of violence are reported at Wabash Valley,
because the inmates fear retribution from the oﬀenders for
“snitching.” Holleman claims to have been the victim of vio-
lence himself from his new cellmate at Wabash Valley, leaving
him with a scar and bruises; however, he did not report this
incident. Second, he claims he only had access to the law li-
brary at Wabash Valley for four hours per week, as opposed
to the seven hours per week he enjoyed at Pendleton. Third,
Holleman was housed with a cellmate at Wabash Valley,
whereas at Pendleton he had an individual cell. Finally, Hol-
leman alleges that even in the absence of any worsened con-
ditions, a transfer from one prison to another is adverse in and
of itself because it disrupts the prisoner’s lifestyle and re-
moves him from his accustomed home.
    Soon after he arrived at Wabash Valley, Holleman sent a
letter to Superintendent Brown. In this letter, he complained
No. 19-1326                                                   5

about the retaliatory nature of the transfer and indicated his
intention to ﬁle this lawsuit. He also described a laundry list
of conditions at Wabash Valley that he contended were viola-
tions of the inmates’ constitutional rights. He said he intended
to continue sending letters to newspapers and ﬁling lawsuits
at Wabash Valley. He concluded: “I hope that you enjoy my
stay here at Wabash as much as I do. I am looking forward to
all of the fun times/memories.” Despite sending this letter,
Holleman ultimately did not ﬁle any more grievances or law-
suits while at Wabash Valley (other than initiating this suit).
    Viewing the evidence in the light most favorable to Hol-
leman, the district court concluded Holleman had engaged in
protected speech and his protected speech had been “a moti-
vating factor in Defendants’ decision to take steps to transfer
him.” Holleman v. Zatecky, 2019 WL 285333, at *4 (S.D. Ind. Jan.
18, 2019). However, citing the broad deference owed to prison
oﬃcials when making administrative decisions and respond-
ing to grievances, the district court held “[i]t was not clearly
established that transferring Holleman from a facility that he
persistently complained about to another facility with the
same security level would violate Holleman’s constitutional
rights.” Id. at *5. The court noted there were no Supreme
Court or Seventh Circuit cases establishing “the right to re-
main placed in a particular prison or housing unit after com-
plaining that the conditions in that prison violate your consti-
tutional rights.” Id. Accordingly, the court granted summary
judgment in favor of the Defendants. Holleman appeals.
                      II.    Discussion
   We review a district court’s summary judgment decision
based on qualiﬁed immunity de novo. Estate of Clark v. Walker,
865 F.3d 544, 549 (7th Cir. 2017). Qualiﬁed immunity is an
6                                                    No. 19-1326

aﬃrmative defense, but once it is raised the burden shifts to
the plaintiﬀ to defeat it. Sparing v. Vill. of Olympia Fields, 266
F.3d 684, 688 (7th Cir. 2001). To overcome qualiﬁed immunity,
the facts viewed in the light most favorable to Holleman must
“show that the defendant[s] violated a constitutional right”
and that “the right was clearly established at [that] time.” Es-
tate of Clark, 865 F.3d at 550.
    Holleman asserts his transfer to Wabash Valley violated
his First Amendment right to speak to the media and access
the courts without facing retaliation. He argues the district
court erred by focusing on the lack of precedent establishing
a right to a particular prison placement. Holleman has a
strong argument here; after all, the First Amendment protects
against retaliation even if the retaliatory action itself does not
amount to an independent constitutional violation. In Babcock
v. White, 102 F.3d 267, 275 (7th Cir. 1996), we held that a pris-
oner alleging a retaliatory transfer “need not establish an in-
dependent constitutional interest in either assignment to a
given prison or placement in a single cell, because the crux of
his claim is that state oﬃcials violated his First Amendment
rights by retaliating against him for his protected speech ac-
tivities.” Furthermore, “[c]onduct that does not inde-
pendently violate the Constitution can form the basis for a re-
taliation claim, if that conduct is done with an improper, re-
taliatory motive.” Hoskins v. Lenear, 395 F.3d 372, 375 (7th Cir.
2005). Thus, the fact that a prisoner does not have a constitu-
tional right to a particular prison placement does not doom
Holleman’s case. If the transfer was indeed retaliatory, then
the violation of Holleman’s First Amendment right is suﬃ-
cient to satisfy this ﬁrst prong of our qualiﬁed immunity anal-
ysis. We turn, therefore, to the question of whether the evi-
dence viewed in the light most favorable to Holleman can
No. 19-1326                                                      7

support a ﬁnding that the transfer constituted First Amend-
ment retaliation.
    To prevail on a First Amendment retaliation claim, a plain-
tiﬀ must establish three elements. First, he must show he en-
gaged in protected First Amendment activity. Second, he
must show an adverse action was taken against him. Third,
he must show his protected conduct was at least a motivating
factor of the adverse action. Bridges v. Gilbert, 557 F.3d 541, 546
(7th Cir. 2009).
    The Defendants concede Holleman engaged in protected
activity by speaking to the media, ﬁling complaints, and initi-
ating lawsuits. This concession is prudent, since we have held
that inmates have a right under the First Amendment “to seek
administrative or judicial remedies of conditions of conﬁne-
ment.” Babcock, 102 F.3d at 276. Thus, the protected activity
element is met. That leaves two elements for our considera-
tion: whether his protected conduct was at least a motivating
factor in the decision to transfer him, and whether that trans-
fer was adverse.
   1. Transfer Motivated by Protected Conduct
    Holleman contends Zatecky’s admissions reveal the trans-
fer was motivated by his protected conduct. Indeed, the dis-
trict court also concluded “the evidence taken in the light
most favorable to Holleman … reﬂects that his First Amend-
ment activities were a motivating factor in Defendants’ deci-
sion to take steps to transfer him.” Holleman, 2019 WL 285333,
at *4. Even the Defendants do not contest the causation ele-
ment with respect to Zatecky, stating simply “Holleman may
8                                                            No. 19-1326

have had enough evidence to proceed on the [protected activ-
ity and causation] elements” against Zatecky. 4
    We are not convinced that the causation element should
be so easily brushed aside, however. It is true: Zatecky plainly
stated the reason for the transfer was Holleman’s multiple
grievances, complaints, and letters. Thus, it can be said that
the transfer was caused by Holleman’s protected activity. But,
as the Eighth Circuit has recognized, there is a diﬀerence be-
tween a transfer “motivated by the fact that the inmate sued”
and one motivated by “the nature of the dispute underlying
the lawsuit,” even though both would be directly caused by
the prisoner’s protected activity. Sisneros v. Nix, 95 F.3d 749,
752 (8th Cir. 1996); see also Ward v. Dyke, 58 F.3d 271, 272, 275
(6th Cir. 1995) (holding a lateral transfer to another prison
purposed to “give [the prisoner] a fresh start” and relieve the
prison staﬀ from dealing with the prisoner’s excessive griev-
ances was not retaliatory). In other words, a transfer initiated
to punish a prisoner for engaging in protected activity would
satisfy the causation element of retaliation, but a transfer ini-
tiated as a rational, justiﬁable response to the substance of the
prisoner’s complaint would not.
    Sisneros is instructive. In that case, the plaintiﬀ prisoner
ﬁled numerous grievances and lawsuits following his transfer
from a prison in Arizona to one in Iowa. His grievances fo-
cused primarily on the Iowa prison’s failure to accommodate
his language and religious needs. After he ﬁled his grievances
and commenced litigation against the prison, he was trans-
ferred back to the Arizona prison, which apparently was


    4(Br. of Appellee at 11.) The Defendants contend, however, that the
evidence fails to establish causation for all other Defendants. (Id. at 23.)
No. 19-1326                                                   9

willing to accommodate his language and religious needs.
The plaintiﬀ ﬁled suit claiming that second transfer, indisput-
ably a result of his grievances and lawsuits, was retaliatory.
The Eighth Circuit rejected that argument. The transfer “was
motivated by rational penological concerns” (i.e., the fact that
the transfer could remedy the issues of which he complained),
“not by the fact that he had ﬁled two lawsuits.” Id. at 752–53.
It was not the prisoner’s engagement in protected activity that
motivated his transfer; rather, the transfer was in response to
the substance of his complaints and motivated by the possi-
bility of remedying those complaints by returning him to Ar-
izona.
   We agree with the Eighth Circuit’s reasoning. Establishing
the causation element of retaliation requires a showing that
the fact of the plaintiﬀ’s engagement in protected activity was
a motivating factor of the alleged adverse action, not merely
that the substance of the plaintiﬀ’s complaint motivated a re-
sponse the plaintiﬀ did not particularly like. To hold other-
wise would absurdly result in requiring prison oﬃcials to re-
spond to every grievance by enacting the prisoner’s preferred
solution, rather than allowing oﬃcials to exercise their own
judgment. Holleman must show a reasonable factﬁnder could
conclude his transfer was motivated by the fact that he en-
gaged in protected activity, and not merely motivated by the
substance of his complaint.
    Holleman argues the contentious history between himself
and the oﬃcials at Pendleton (principally Zatecky) demon-
strates his transfer was motivated by a desire to exact revenge
rather than a rational response calculated to remedy his griev-
ances. According to Holleman, Zatecky’s justiﬁcation for the
transfer—that a change of scenery and newer facility would
10                                                           No. 19-1326

beneﬁt Holleman—was pretextual. To prove this justiﬁcation
was pretextual, he argues that the transfer to Wabash Valley
could not have remedied his complaints about Pendleton: he
complained about the inadequacies of medical care at Pend-
leton, but the IDOC uses a single medical care provider across
all its facilities. Therefore, in Holleman’s view, a move to Wa-
bash Valley could not improve this condition, so Zatecky’s
justiﬁcation for the transfer was pretextual on its face.
    This pretext argument, however, falls short of supporting
a ﬁnding that the transfer was based on a retaliatory motive.
The fact that the same medical provider is responsible for
medical care at both facilities does not mean there could be no
improvement in care at a diﬀerent facility over 100 miles
away, presumably with diﬀerent medical personnel on staﬀ.5
Although it was Holleman’s opinion that the source of his
problems was the medical provider and that a transfer would
not help matters, the Defendants were entitled to disagree.
Furthermore, Holleman had also complained about cold con-
ditions and the lunch program at Pendleton—he oﬀers no ev-
idence or argument that those conditions could not be im-
proved by a transfer to the newer Wabash Valley facility.
   For these reasons, Holleman’s arguments fail to overcome
the signiﬁcant deference owed to the Defendant’s non-retali-
atory justiﬁcation for the transfer. We have recognized the Su-
preme Court’s express “disapproval of excessive judicial in-
volvement in day-to-day prison management,” Babcock, 102


     5 Holleman only alleges that the same medical provider operates at all

IDOC facilities: he does not allege or provide evidence that both facilities
are served by the same medical personnel. We also note the vast distance
between the two facilities makes it likely that each has a separate staff.
No. 19-1326                                                   11

F.3d at 275 (quoting Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.
1995)), which “often squander[s] judicial resources with little
oﬀsetting beneﬁt to anyone,” Sandin v. Connor, 515 U.S. 472,
482 (1995). Accordingly, we owe deference to prison oﬃcials’
decisions when responding to grievances and maintaining or-
der in a volatile environment, and to the justiﬁcations oﬀered
for those decisions. Bell v. Wolﬁsh, 441 U.S. 520, 547 (1979)
(“[T]he problems that arise in the day-to-day operation of a
corrections facility are not susceptible of easy solutions.
Prison administrators therefore should be accorded wide-
ranging deference in the adoption and execution of policies
and practices that in their judgment are needed to preserve
internal order and discipline and to maintain institutional se-
curity.”); Babcock, 102 F.3d at 275 (“We should aﬀord appro-
priate deference and ﬂexibility to prison oﬃcials in the evalu-
ation of proﬀered legitimate penological reasons for conduct
alleged to be retaliatory.”) (quoting Pratt, 65 F.3d at 807) (in-
ternal quotation marks omitted). We are not super-wardens
who sit to critique the eﬃcacy or wisdom of prison manage-
ment choices.
    Holleman complained about several inadequate condi-
tions at Pendleton, and the Defendants responded by trans-
ferring him to Wabash Valley. Even taking the facts in the light
most favorable to Holleman, they do not support a ﬁnding
that the transfer was motivated by the fact that he engaged in
protected activity rather than the substance of his complaints.
This alone is enough to doom his claim because it means he
cannot establish the causation element of retaliation.
12                                                   No. 19-1326

     2. Adverse Action
    Independent of whether his engagement in protected ac-
tivity motivated the transfer, Holleman’s claim also fails to es-
tablish the transfer was adverse.
    The standard for determining whether an action is suﬃ-
ciently adverse to constitute retaliation is well established: it
must be “likely [to] deter a person of ordinary ﬁrmness from
continuing to engage in protected activity.” Surita v. Hyde, 665
F.3d 860, 878 (7th Cir. 2011). This is an objective standard; it
does not hinge on the personal experience of the plaintiﬀ. Fur-
thermore, the harsh realities of a prison environment aﬀect
our consideration of what actions are suﬃciently adverse.
“Prisoners may be required to tolerate more than public em-
ployees, who may be required to tolerate more than average
citizens, before an action taken against them is considered ad-
verse.” Thaddeus-X v. Blatter, 175 F.3d 378, 398 (6th Cir. 1999).
     In Higgason v. Farley, 83 F.3d 807, 810 (7th Cir. 1996), we
stated “[i]f a prisoner is transferred for exercising his own
right of access to the courts, or for assisting others in exercis-
ing their right of access to the courts, he has a claim under
§ 1983.” Common sense, however, tells us this statement can-
not support a blanket rule that any transfer motivated by the
plaintiﬀ’s First Amendment activity is suﬃciently adverse to
constitute retaliation. A transfer that objectively improves the
prisoner’s condition, for example, would not deter a person
of ordinary ﬁrmness from engaging in protected activity. Our
question today is whether the transfer in this case—from one
maximum-security facility to another maximum-security fa-
cility—was suﬃciently adverse. We must look further than
the quoted statement from Higgason to answer it.
No. 19-1326                                                    13

    A brief examination of other cases in which a transfer de-
cision was held to be retaliatory demonstrates why Hol-
leman’s transfer does not rise to that level. In Babcock v. White,
we held a transfer decision made with a retaliatory motive
could be a violation of the prisoner’s First Amendment right
even if the transfer decision itself did not independently vio-
late the Constitution. 102 F.3d at 275. However, that case in-
volved a retaliatory decision to delay transferring the plaintiﬀ
out of a life-threatening housing situation where he was ex-
posed to members of a group who had sworn to kill him. Id.
at 268–70. In Higgason, the plaintiﬀ alleged he was transferred
out of the prison’s general population into a segregated hous-
ing unit which placed signiﬁcantly more restrictions on his
freedom. 83 F.3d at 808-09. And in Buise v. Hudkins, we held a
prisoner’s transfer from a minimum-security facility to a max-
imum-security facility could amount to retaliation. 584 F.2d
223, 226, 229–30 (7th Cir. 1978), abrogated in part on other
grounds by Abdul-Wadood v. Duckworth, 860 F.2d 280, 285 (7th
Cir. 1988). These cases all present serious changes of circum-
stance that would likely deter a person of ordinary ﬁrmness
from continuing to engage in protected activity.
    By contrast, Holleman was transferred from the general
population of one maximum-security facility to the general
population of another maximum-security facility. The De-
fendants did not transfer him into, or delay transferring him
out of, a life-threatening situation. Holleman alleges no in-
crease in restrictions imposed on him at Wabash Valley, other
than minor diﬀerences in the policies and conditions of the
facilities. The changes in circumstance he does allege—less
law library time, being made to share a cell, and having to
witness more violence—do not transform the transfer into an
adverse action because there is no evidence the Defendants
14                                                 No. 19-1326

knew the transfer would result in these incidental changed
conditions. Regarding increased violence, Holleman alleges
only 25 percent of the violence at Wabash Valley is reported.
He also provides no evidence of the amount or kind of re-
ported violence at Pendleton for us to be able to compare the
two.
    Besides those changed conditions, Holeman presents one
other argument. Although a prisoner does not have a consti-
tutionally protected interest in his assignment to a particular
prison, Meachum v. Fano, 427 U.S. 215, 225 (1976), Holleman
asserts he nevertheless suﬀered a severe deprivation when he
was moved from his “home” at Pendleton to Wabash Valley.
He argues such a move upsets a prisoner’s accustomed life-
style and deprives him of human connections, job stability,
and a familiar environment. That is undoubtedly all true.
    However, as we have said, prisoners are subjected to
harsher conditions and environments than ordinary citizens.
No prison is an ideal home, and it is unlikely to be a home of
anyone’s choice. See Giles v. Godinez, 914 F.3d 1040, 1054 (7th
Cir. 2019) (“Prison is, by its very nature, an unpleasant place
to be.”). The diﬃculty of living under the strict regimen of a
prison includes by deﬁnition a loss of choice in one’s home.
See Meachum, 427 U.S. at 224. Thus, the disruption inherent in
a transfer to a diﬀerent facility does not by itself make the
transfer adverse. Without some additional aggravating factor,
such as relocation to a much more restrictive or dangerous
environment, a transfer is not likely to deter a person of ordi-
nary ﬁrmness from continuing to engage in protected con-
duct.
   Because Holleman has failed to meet his burden of proof
to show the transfer was motivated by his engagement in
No. 19-1326                                               15

protected activity and suﬃciently adverse, we hold his First
Amendment right to be free from retaliation was not violated.
Since his right was not violated, there is no need to analyze
whether it was clearly established.
                     III.   Conclusion
    Holleman lodged multiple and continued grievances and
spoke out to the media regarding conditions at Pendleton. He
likely desired the Defendants to respond by adjusting those
conditions, or perhaps he hoped for another monetary award
in court. Instead, the Defendants responded by moving him
to a diﬀerent prison. Although it was not the response Hol-
leman sought, it was not retaliation either. Accordingly, we
AFFIRM the decision of the district court.